Specialty Bearings & Engineered Products Robert Paterson PROPRIETARY 2 This document does not contain ITAR or EAR technical data. Differentiation and Technical Leadership Kaman Self-Lube Bearings As competition advances, Kaman extends product performance lead while driving cost reductions to protect legacy business Performance Cost Drive new products to create niche, differentiated positions on new platforms 3 Applications throughout the Aircraft Flap & Slat Bearings Steering Collars Self-aligning Door Pins Structural Attachment Bearings Landing Gear Trunnion Bearings 4 Applications throughout the Aircraft Main Drive Shaft Tail Drive Shaft Swashplate Uniball Pitch Control Sphericals & Rod Ends 5 Well-positioned in Hydroelectric, Water Navigation, and Marine Bow Plane Bearings Periscope Slider Door Bearings Submarine John Day Hydro Facility Turbine Bushings Gate Bushings Pitch Control Sphericals 6 PROPRIETARY 7 This document does not contain ITAR or EAR technical data. USA 47% Canada 6% Brazil 2% Europe 36% Asia 7% Middle East 2% Diverse Global Footprint (by Shipments) Field Engineers are positioned locally in every aerospace market in the world. PROPRIETARY 8 OEM 60% Aftermarket 40% Electric Boat Virginia Class Lockheed JSF AgustaWestland AW169 Embraer KC390 Airbus A350 Gulfstream G650 Commercial and Military Business Balance Note: Percentages are approximate Commercial 75% Military 25% 9 Over 900 Customers Worldwide 12 Technical Differentiation Advanced Inspection Tools Design Analysis Extreme Temperature Testing High Load, Life Cycle Testing 13 Differentiators •Proprietary, innovative technology driving product growth •Highly skilled engineers and material scientists •Strong customer relationships supported by global field engineers •World-class operations and best lead-times in the industry
